Exhibit 10.2
Summary of Compensation Arrangements with Non-Employee Directors,
including the Non-Executive Chairman
(As of February 8, 2011)
The following summarizes, as of February 8, 2011, the current cash compensation
and benefits received by the Company’s non-employee directors, including
Mr. Fernandez, the Company’s Non-Executive Chairman of the Board of Directors
(the “Chairman”). The following is a summary of existing oral, at will,
arrangements, and does not provide any additional rights.
Retainer Fees
The Company pays each non-employee director a base retainer of $100,000 per year
(the “Base Retainer”). Non-employee directors who serve as committee and Board
Chairpersons receive annual additional amounts as follows (the “Chairmen’s
Retainers”):

                    •    
Audit Committee Chair:
  $ 25,000     •    
Compensation Committee Chair:
  $ 20,000     •    
Corporate Governance and Nominating Committee Chair:
  $ 20,000     •    
Finance Committee Chair:
  $ 20,000     •    
Sustainability Committee Chair:
  $ 15,000     •    
Independent Chairman of the Board:
  $ 325,000  

In exchange for the increased annual retainer amounts described above, payment
of meeting fees has been discontinued.
Directors Deferred Compensation Plan
Non-employee directors may defer all or a portion of their annual retainer,
including the Chairmen’s Retainers, under the Directors Deferred Compensation
Plan. With respect to amounts deferred, non-employee directors may choose from a
variety of investment options, including Moody’s Average Corporate Bond Yield
plus 1% for amounts deferred or matched prior to July 2, 2008 and Moody’s
Average Corporate Bond Yield without the additional 1% for amounts deferred or
matched on or after July 2, 2008. Such deferred amounts will be credited with
investment gains or losses until the non-employee director’s retirement from the
Board or until the occurrence of certain other events.
Non-Employee Directors Stock Plan
The 2009 Non-Employee Directors Stock Plan authorizes grants of stock options,
restricted stock, restricted stock units and elected shares in lieu of all or a
portion of the Base Retainer and the Chairmen’s Retainers.
Restricted Stock. Under the Plan, the Board is authorized to issue restricted
stock and restricted stock units to non-employee directors on terms set forth in
the Plan.
Elected Shares. The Plan permits each non-employee director to elect to receive
all or a portion of his or her annual retainer (including the Base Retainer and
the Chairmen’s Retainers) in Common Stock. The Company will provide a matching
grant with respect to up to 50% of the Base Retainer which a non-employee
director elects to receive in Common Stock (the “Match Eligible Shares”). The
matching grant shall be equal to 50% of the Match Eligible Shares that a
non-employee director receives. With respect to the remaining portion of the
Base Retainer and the Chairmen’s Retainers, a non-employee director may elect to
receive Common Stock, but it is not eligible for the matching grant described in
this paragraph.
The Board does not currently grant annual stock option or restricted stock unit
awards under this Plan.

 



--------------------------------------------------------------------------------



 



Non-Employee Directors Deferred Stock Plan
A non-employee director may elect to defer receipt of all or any portion of any
shares of common stock issued under the Non-Employee Directors Stock Plan,
whether such shares are to be issued as a grant of restricted stock, elected
shares or matching grants, or upon the vesting of a restricted stock unit grant.
Generally, the receipt of stock may be deferred until the earliest to occur of
the death of the non-employee director, the date on which the non-employee
director ceases to be a director of Sysco, or a change of control of Sysco.
Reimbursement for Expenses
All non-employee directors are entitled to receive reimbursements of expenses
for all services as a director, including committee participation or special
assignments. This includes reimbursement for non-commercial air travel in
connection with Sysco business, subject to specified maximums, provided that
amounts related to the purchase price of an aircraft or fractional interest in
an aircraft are not reimbursable and any portion of the reimbursement that
relates to insurance, maintenance and other non-incremental costs is limited to
a maximum annual amount.
The Directors Deferred Compensation Plan, the 2009 Non-Employee Directors Stock
Plan and the Non-Employee Directors Deferred Stock Plan, have been filed as
exhibits to the Company’s Exchange Act filings. Additional information regarding
these plans is included in the Company’s 2009 Proxy Statement.

2